DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
The response filed 07/26/2021, included amendments to the claims that do not comply with 37 CFR 1.173(d). Only single brackets (not strikethroughs) should be used to identify deletions made to original claims. See MPEP §1453(V)(A). In order to avoid issues with the printer, a corrected copy of the claims should be submitted. The corrections may be included in an amendment made in response to this office action.
Recapture
Claims 10-15, 18, 19, 21-25, 28, and 29 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application. See MPEP §1412.02. 
Whether, and in what respect, the reissue claims are broader in scope than the original patent claims. A review of new claims 10 and 21 shows that they are broader in scope than the original claims of US Patent No. 9,088,144 in at least one respect because they do not include “a plate operable to axially slide along a bottom of the lever relative to the elongated spring; and a formation attached to the plate and movable therewith to axially slide upon and urge against the elongated spring so as to adjust the spring-bending forces.”
Whether the broader aspects of the reissue claims relate to surrendered subject matter. During the prosecution of the parent application (12/929,266), in the response filed 12/19/13, claim 1 was amended to include the plate and the formation. Moreover, in the remarks submitted 12/19/13, the applicant argued that the plate and formation movable relative to the handle and spring distinguished the claims from the prior art. In the amendments filed 07/08/2014, claims 1 and 2 were amended such that the plate is operable to slide “axially” relative to the spring. In the remarks submitted 07/08/2014, the applicant argued that the reference applied by the prior examiner in an art rejection does not teach the spring and plate as recited.
Whether the reissue claims were materially narrowed in other respects. In the new claims, the surrendered subject matter, a plate and formation limitations have been entirely eliminated. Thus, a recapture rejection is proper.
In the Remarks filed 07/26/2021, the applicant discussed the decision of B.E. Meyers & Co. v. US, 47 Fed. Cl. 200, 56 USPQ2d 1110 (Fed. Cl. 2000). The examiner has reviewed this decision and notes that the current case can be distinguished from Meyers as discussed herein.
In Meyers, in order to overcome prior art in the parent application, the applicant amended the claims by adding two limitations, which further limited a generic pulsing circuit. During the prosecution of the reissue application, the applicant submitted new claims, which deleted all reference to the pulsing circuitry. The deletion was not considered recapture because the new reissue claims dealt only with a separate invention, i.e., a lens system.
Similarly, in the parent application of the current reissue application, to overcome prior art rejections, the applicant added limitations to further limit a generic lever. See the discussion in item 4 above. However, unlike Meyers, in new claims 10-25, 28, 29, and 31, the applicant has retained limitations to the lever. Because the new claims have retained limitations to the lever, they are not considered to be drawn to a separate invention. Thus, the overlooked aspect exception to recapture does not apply.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA CLARKE whose telephone number is (571)272-4873.  The examiner can normally be reached on 9:00-3:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARA S CLARKE/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees: /rds/ and /GAS/